Citation Nr: 0204174	
Decision Date: 05/07/02    Archive Date: 05/14/02

DOCKET NO.  00-22 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to October 20, 1999, 
for the grant of nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the November 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran has been permanently and totally disabled 
since an October 1998 hospitalization.

3.  The veteran's application for disability pension benefits 
based upon permanent and total disability was first received 
by VA on October 20, 1999.

4.  The veteran did not file a claim for retroactive pension 
benefits with VA within one year of the date that he became 
permanently and totally disabled. 


CONCLUSION OF LAW

An effective date prior to October 20, 1999 for the grant of 
nonservice-connected pension benefits is not warranted.  38 
U.S.C.A. § 5110(b)(3) (West 1991); 38 C.F.R. §§ 3.151(b), 
3.400(b) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), effective November 9, 2000, 
was signed into law, and regulations to implement the 
provisions of the new law were also passed, generally 
effective as of the same date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000), 38 U.S.C.A. § 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  This law, in part, 
sets forth requirements for assisting a claimant in 
developing the facts pertinent to his claim.  

To the extent that the provisions of the newly enacted 
legislation apply to the current case, the Board finds that 
all appropriate development has been conducted in connection 
with this claim.  The RO has made reasonable efforts to 
obtain evidence relevant to this claim, the veteran has been 
afforded the opportunity to submit additional evidence and 
argument in connection with this claim, and has done so.  By 
virtue of the Statement of the Case, the veteran was given 
notice of the information or other evidence necessary to 
substantiate his claim.  Thus, in view of the actions of the 
RO in this case, no further assistance or notice is deemed 
necessary under the VCAA.

The veteran contends that he is entitled to nonservice-
connected pension benefits effective from October 1998, the 
date of hospitalization and subsequent deterioration of his 
health.  In November 1999, the veteran's daughter and 
granddaughter also requested an effective date of October 
1998 for the veteran's pension benefits because he was 
hospitalized at that time and was incapable of applying for 
benefits.  In a January 2000 letter, R.B. Gonzales, M.D., 
opined that the veteran was hospitalized on October 18, 1998, 
and that he had been incapable of applying for benefits 
without the assistance of others since that time.

In relation to the current appeal, the veteran submitted an 
application for nonservice-connected pension benefits to VA 
on October 20, 1999.  After receiving reports from the 
veteran's private physicians dated July and October 1999, the 
RO determined that the veteran was entitled to nonservice-
connected pension benefits effective October 20, 1999, the 
date that his application had been received.  The RO also 
granted entitlement to special monthly pension on account of 
the need for regular aid and attendance of another person.  

Except as otherwise provided, the effective date of an award 
of pension benefits will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  See 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  A grant of 
entitlement to retroactive pension benefits is an exception 
to this rule.  Disability pension benefits can be awarded 
retroactively only if (1) the veteran's claim is received 
within one year from the date he became permanently and 
totally disabled, (2) a claim for retroactive award is filed, 
and (3) it is established that a physical or mental 
disability prevented the veteran from filing a disability 
pension claim for at least 30 days immediately following the 
date on which he became permanently and totally disabled.  
Then the disability pension award may be effective from the 
date of receipt of claim, or the date on which the veteran 
became permanently and totally disabled, whichever is to the 
advantage of the veteran.  See 38 U.S.C.A. § 5110(b)(3)(B); 
38 C.F.R. § 3.400(b)(1)(ii)(B).

The pension award may not be effective prior to the date of 
receipt of the pension claim unless the veteran specifically 
claims entitlement to retroactive benefits.  The claim for 
retroactivity may be filed separately or included in the 
claim for disability pension, but it must be received by VA 
within one year from the date on which the veteran became 
permanently and totally disabled.  38 C.F.R. § 3.151(b) 
(2001).

In the present appeal, the Board finds that, based upon the 
statement of Dr. Gonzales, the veteran was permanently and 
totally disabled since his hospitalization on October 18, 
1998.  However, the Board finds that it is unclear whether 
the veteran was prevented from filing a disability pension 
claim for 30 days after his hospitalization.  The Board 
recognizes that Dr. Gonzales opined that the veteran was 
thereafter incapable of applying for benefits without the 
assistance of others; however, the veteran did file for such 
benefits in October 1999.

Nevertheless, the Board finds that the veteran's claim for 
retroactive benefits must fail because it was not received 
within one year from the date on which he became permanently 
and totally disabled.  The Board has considered the veteran's 
October 1999 claim for pension benefits, but finds that it 
does not include a claim for retroactive benefits.  The Board 
has also considered the statements from the veteran's 
daughter and granddaughter.  Even if the Board accepted these 
statements as being written on behalf of the veteran, they 
were received by the RO more than one year past the date of 
permanent and total disability.  The Board finds that the 
earliest claim for retroactive pension benefits was submitted 
by the veteran in December 1999 in conjunction with his 
Notice of Disagreement.  

Accordingly, the appeal is denied because the veteran did not 
submit a specific claim for retroactive benefits within one 
year from the date on which he became permanently and totally 
disabled.  See Tetro v. Gober, 14 Vet. App. 100 (2000).  
While it is unfortunate that the veteran did not submit his 
pension application sooner, the law in this regard is clear.  
Absent an application for improved disability pension 
benefits within one year of the date that the veteran became 
permanently and totally disabled, pension benefits may not be 
awarded retroactively.  In this regard, the Board has no 
discretion; it is bound in its decisions by the regulations 
of the Department, instructions of the Secretary, and the 
precedent opinions of the chief legal officer of the 
Department.  See 38 U.S.C.A. § 7104(c) (West 1991). 



ORDER

An effective date prior to October 20, 1999, for the grant of 
nonservice-connected pension benefits is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

